F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          NOV 15 2004
                              FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    WILLY HANDOKO DJAP,

                Petitioner,

    v.                                                   No. 03-9607
                                                      (No. A95-219-115)
    JOHN ASHCROFT, Attorney General,                 (Petition for Review)

                Respondent.


                              ORDER AND JUDGMENT          *




Before SEYMOUR , KELLY , and McCONNELL , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

         Petitioner Willy Handoko Djap petitions for review of a decision of the

Board of Immigration Appeals (BIA), which dismissed his appeal from an



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
immigration judge’s (IJ) order denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (CAT). We have

jurisdiction, and we deny the petition for review.

       Petitioner is a native of Indonesia who entered the United States in

December 2000 and overstayed his six-months’ visitor’s visa. The      Immigration

and Naturalization Service (INS) 1 initiated removal proceedings against him under

8 U.S.C. § 1227(a)(1)(B). Petitioner applied for asylum, withholding of removal,

and relief under the CAT.     To be eligible for asylum, petitioner must first show

his status as a refugee. He can do this by demonstrating that he “either (1) has a

well-founded fear of future persecution, (2) has suffered past persecution, which

gives rise to a rebuttable presumption of a well-founded fear of future

persecution, or (3) has suffered past persecution so severe as to demonstrate

compelling reasons for being unwilling or unable to return to his country of

nationality.”   Wiransane v. Ashcroft , 366 F.3d 889, 893 (10th Cir. 2004) (citations

and quotations omitted);    see also 8 U.S.C. § 1101(a)(42)(A) (defining “refugee,”

as used in the asylum statute (8 U.S.C. § 1158(b)), as a person unable to return to




1
       “The INS ceased to exist on March 1, 2003, and its functions were
transferred to the U.S. Citizenship and Immigration Services (“USCIS”) within
the newly formed Department of Homeland Security.”     Sviridov v. Ashcroft , 358
F.3d 722, 724 n.1 (10th Cir. 2004).


                                           -2-
his country due to persecution based on “race, religion, nationality, membership

in a particular social group, or political opinion”).

      Petitioner claimed that he suffered past persecution in Indonesia because of

race (his grandparents were from China) and his Christian religion (Indonesia is

predominantly Muslim). He said he was forced to learn the Muslim religion in

elementary school. In 1996, six Indonesians demanded money from petitioner and

stole his bicycle, and he cut his leg in the scuffle. In 1997, two Indonesians beat

him and took his wallet containing the equivalent of five dollars, and the police

did not investigate the robbery. Later that year, petitioner’s car tires were

flattened and, when he and a friend took the bus home, they were robbed by

Indonesians. His wallet was once stolen while he was stopped at a red light.

During the Indonesian riots of May 1998, petitioner’s shop was looted and

burned. Petitioner contends all of these incidents occurred because of his Chinese

ethnicity and Christian religion, and that the government was unwilling or unable

to control the Indonesian Muslims who persecuted him.

      After a hearing, the IJ denied petitioner’s application, and ordered him

removed to Indonesia. The IJ found that the attacks against petitioner were acts

of robbery by common criminals, committed not because he was of Chinese

descent or Christian, but because he had money. Petitioner timely appealed to the

BIA, which dismissed his appeal in a reasoned decision. The BIA found that “the


                                          -3-
experiences described [by petitioner] do not rise to the level that can be

considered persecution,” noting that persecution is distinct from mere

discrimination or harassment. Aplt. App. at 2.

         On appeal, petitioner contends that the BIA erred in finding that the

evidence failed to establish past persecution or a clear probability of future

persecution, and erred in finding his experiences did not constitute persecution.

Because the BIA issued a reasoned determination, our review is limited to that

decision. Compare Rivera-Jimenez v. INS , 214 F.3d 1213, 1216 (10th Cir. 2000)

(per curium) (“Our review is limited to the decision of the BIA, and not that of

the immigration judge,”)    with Wiransane , 366 F.3d at 897 (stating that in

summary affirmance cases, this court examines IJ’s reasoning). “We will not

reverse the agency’s decision unless the evidence compels the conclusion that

petitioner[ ][has] a well-founded fear of persecution because of one of the

protected grounds.” Estrada-Escobar v. Ashcroft , 376 F.3d 1042, 1046 (10th Cir.

2004).

         A finding of persecution “requires the infliction of suffering or harm upon

those who differ (in race, religion, or political opinion) in a way regarded as

offensive” and must entail “more than just restrictions or threats to life and

liberty.” Woldemeskel v. INS , 257 F.3d 1185, 1188 (10th Cir. 2001) (quotation

omitted). “Mere generalized lawlessness and violence between diverse


                                           -4-
populations, of the sort which abounds in numerous countries and inflicts misery

upon millions of innocent people daily around the world, generally is not

sufficient to permit the Attorney General to grant asylum. . . .”     Singh v. INS ,

134 F.3d 962, 967 (9th Cir. 1998). “[A]cts of common criminality or personal

hostility . . . do not implicate asylum eligibility.”   Vatulev v. Ashcroft , 354 F.3d

1207, 1209 (10th Cir. 2003).

       We agree with the BIA that the facts presented by petitioner do not meet

this high standard, and that the mistreatment he experienced was insufficient to

rise to the level of persecution. Because petitioner cannot establish that he is

entitled to asylum, he cannot satisfy the more stringent standards required for

withholding of deportation.       Woldemeskel , 257 F.3d at 1193. Further, petitioner

has not demonstrated a likelihood that he would be tortured if removed to

Indonesia, which must be shown to establish entitlement to protection under the

CAT. See 8 C.F.R. § 208.16(c)(2).

       The petition for review is DENIED.



                                                         Entered for the Court



                                                         Stephanie K. Seymour
                                                         Circuit Judge



                                               -5-